  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
   v.                             )             2:18cr99-MHT
                                  )                 (WO)
SEQUARRAS BISHOP                  )

                             ORDER

    This     case   is   before       the    court    on   defendant

Sequarras     Bishop’s     motion      for     a     written    order

memorializing the court’s March 21, 2019, oral order

that the money seized from him be returned to him.                   The

government does not oppose the motion (doc. no. 78).

                              ***

    Accordingly, it is ORDERED that:

    (1)     Defendant    Sequarras     Bishop’s      motion    for     a

written order (doc. no. 76) is granted.

    (2) All money seized from defendant Bishop during

the search of 824 Rialto Drive, Montgomery, Alabama and

his August 19, 2015, arrest shall be returned to him.

    DONE, this the 16th day of October, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
